        Case 3:20-cv-01980-N Document 6 Filed 08/24/20                            Page 1 of 7 PageID 20



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

ELIZABETH CAROL KUTER,                                     §
                                                           §
           Plaintiff,                                      §
                                                           §
v.                                                         §         Civil Action No. 3:20-CV-01980
                                                           §
PEDIATRICIANS OF DALLAS, P.A.,                             §
                                                           §
           Defendant.                                      §

                  DEFENDANT PEDIATRICIANS OF DALLAS, P.A.’S ANSWER

           NOW COMES Defendant Pediatricians of Dallas, P.A. (“Defendant”) and files this

Answer to Plaintiff’s Complaint (“Complaint”) and for such answer would show the Court the

following:

                                                  I.     PARTIES1

           1.       Defendant admits that Plaintiff is an individual. Defendant lacks sufficient

information to admit or deny that Plaintiff resides in Dallas County, Texas and, accordingly, denies

the same.

           2.       Defendant admits the allegations contained in Paragraph 2 of the Complaint.

                                            II.        JURISDICTION

           3.       Paragraph 3 of the Complaint states a legal conclusion to which no response is

required.

           4.       Defendant lacks sufficient information to admit or deny the allegations contained

in Paragraph 4 of the Complaint and, accordingly, denies the same.




1
    For ease of reference, Defendant has adopted the headings of the Complaint.

                                                           1
    Case 3:20-cv-01980-N Document 6 Filed 08/24/20                  Page 2 of 7 PageID 21



                                          III.    FACTS

       5.      Defendant admits the allegations contained in Paragraph 5 of the Complaint.

       6.      Defendant admits the allegations contained in Paragraph 6 of the Complaint.

       7.      Defendant admits that Dr. Yaeger informed Plaintiff that Defendant was separating

her employment. Defendant denies all remaining allegations contained in Paragraph 7 of the

Complaint.

       8.      Defendant admits the allegations contained in Paragraph 8 of the Complaint.

       9.      Defendant admits the allegations contained in Paragraph 9 of the Complaint.

       10.     Defendant admits that neither Dr. Watkins nor Dr. Yaeger provided the reason for

Plaintiff’s termination at that time. Defendant denies all remaining allegations contained in

Paragraph 10 of the Complaint.

       11.     Defendant admits the allegations contained in Paragraph 11 of the Complaint.

       12.     Defendant admits that Toni Grant was hired on July 2, 2018 as Human Resources

Manager. Defendant admits that Toni Grant was 32 years old at the time she was hired. Defendant

admits that Toni Grant is black. The phrase “little experience” is vague and ambiguous and

Defendant is unable to form a belief as to the truth or falsity of the allegation to which it applies

and, accordingly, denies the same. Defendant denies all remaining allegations contained in

Paragraph 12 of the Complaint.

       13.     Defendant admits the allegations contained in Paragraph 13 of the Complaint.

       14.     Defendant denies the allegations contained in Paragraph 14 of the Complaint.




                                                 2
    Case 3:20-cv-01980-N Document 6 Filed 08/24/20                   Page 3 of 7 PageID 22



                IV.     FEDERAL CLAIMS FOR RELIEF AND DAMAGES

                                              COUNT I

   Violations of 29 U.S.C. § 623, et seq. (Age Discrimination in Employment Act of 1967,

                                      “ADEA”), as amended

       15.     Defendant incorporates its preceding responses to the allegations contained in

Paragraphs 5-14 of Plaintiff’s Complaint as if set forth fully herein.

       16.     Defendant denies the allegations contained in Paragraph 16 of the Complaint.

       17.     Defendant admits the allegations contained in Paragraph 17 of the Complaint.

       18.     The phrase “well qualified” is vague and ambiguous, and Defendant is unable to

form a belief as to the truth or falsity of the allegations contained in Paragraph 18 of the Complaint

and, accordingly, denies the same.

       19.     Defendant denies the allegations contained in Paragraph 19 of the Complaint.

       20.     Paragraph 20 contains a request for relief to which no response is required. To the

extent a response is required, Defendant denies that Plaintiff is entitled to any requested relief.

       21.     Paragraph 21 contains Plaintiff’s request for attorney’s fees to which no response

is required. To the extent a response is required, Defendant denies that Plaintiff is entitled to

recover her attorney’s fees in this action.

       22.     Defendant denies that Plaintiff filed a written complaint with the U.S. Equal

Employment Opportunity Commission on March 28, 2010. Defendant lacks sufficient knowledge

or information to admit or deny that, on June 23, 2020, Plaintiff received a Notice of Right to Sue

from the U.S. Department of Justice Civil Rights Division dated June 23, 2020, and, accordingly,

denies the same.




                                                  3
    Case 3:20-cv-01980-N Document 6 Filed 08/24/20                   Page 4 of 7 PageID 23



       23.     Paragraph 23 states Plaintiff’s intent to plead Count II in the alternative to Count I

to which no response is required.

                                              COUNT II

  Violations of 42 U.S.C.A. § 2000e, et seq. (Unlawful Employment Practices), as amended

       24.     Defendant incorporates its preceding responses to the allegations contained in

Paragraphs 5-14 of Plaintiff’s Complaint as if set forth fully herein.

       25.     Defendant denies the allegations contained in Paragraph 25 of the Complaint.

       26.     The phrase “well qualified” is vague and ambiguous, and Defendant is unable to

form a belief as to the truth or falsity of the allegations contained in Paragraph 18 of the Complaint

and, accordingly, denies the same.

       27.     Defendant denies the allegations contained in Paragraph 27 of the Complaint.

       28.     Paragraph 28 contains a request for relief to which no response is required. To the

extent a response is required, Defendant denies that Plaintiff is entitled to any requested relief.

       29.     Paragraph 29 contains Plaintiff’s request for attorney’s fees to which no response

is required. To the extent a response is required, Defendant denies that Plaintiff is entitled to

recover her attorney’s fees in this action.

       30.     Defendant admits that, on March 28, 2019, Plaintiff filed a written complaint with

the U.S. Equal Employment Opportunity Commission. Plaintiff received a Notice of Right to Sue

from the U.S. Department of Justice Civil Rights Division dated June 23, 2020, and, accordingly,

denies the same.

                                        V.      DAMAGES

       31.     Defendant denies the allegations contained in Paragraph 31 of the Complaint.




                                                  4
    Case 3:20-cv-01980-N Document 6 Filed 08/24/20                  Page 5 of 7 PageID 24



                                  VI.       ATTORNEY’S FEES

       32.     Defendant denies the allegations contained in Paragraph 32 of the Complaint.

                                     VII.    JURY DEMAND

       33.     Paragraph 33 of the Complaint contains Plaintiffs’ demand for a jury trial to which

no response is required.

                                            DEFENSES

       Defendant sets forth the following defenses:

       1.      To the extent Plaintiff has failed to mitigate her damages, if any, Plaintiff’s failure

to mitigate bars or limits her recovery.

       2.      To the extent that they exceed the scope and investigation of Plaintiff’s underlying

charge of discrimination, Plaintiff’s claims and allegations are barred.

       3.      Plaintiff’s claims are barred, in whole or in part, because Defendant’s actions with

respect to Plaintiff were at all times in compliance with Title VII, the Age Discrimination in

Employment Act, and all other applicable laws.

       4.      Plaintiff’s claims are barred, in whole or in part, because all employment actions

taken by Defendant were based on legitimate, non-discriminatory business reasons pursuant to

neutral employment policies unconnected to Plaintiff’s age or race.

       5.      Plaintiff’s claims are barred, in whole or in part, because Defendant undertook good

faith efforts to prevent and remedy any alleged discrimination and that Plaintiff unreasonably

failed to avail himself of Defendant’s internal procedures for remedying any such purported

discrimination.

       6.      Plaintiff’s claims are barred, in whole or in part, because Plaintiff’s employment

was terminable at-will.



                                                 5
    Case 3:20-cv-01980-N Document 6 Filed 08/24/20                  Page 6 of 7 PageID 25



       7.      Plaintiff is not entitled to punitive damages because Defendant exercised good faith

in its efforts to comply with the Age Discrimination in Employment Act and Title VII and thus

cannot be liable for punitive damages based upon conduct or employment decisions of any

managerial employee that were contrary to Defendant’s good faith efforts to comply with the law.

Defendant specifically denies that any such conduct or employment decision occurred or caused

damage to Plaintiff.

       8.      Defendant cannot be liable for punitive damages because it has not engaged in any

discriminatory practices with malice or with reckless indifference to Plaintiff’s rights and has not

engaged in unlawful discrimination.

       9.      Plaintiff’s claims for punitive damages are barred to the extent that the imposition

of punitive damages would constitute a denial of due process under the United States Constitution.

       10.     Any and all damages claimed by Plaintiff are subject to all statutory exclusions,

caps, and limitations.

       11.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff’s own acts or

omissions caused or contributed to Plaintiff’s alleged damages.

       12.     If Plaintiff is entitled to an award of damages and/or other relief, which Defendant

expressly denies, such damages and/or relief may be limited by the after-acquired evidence

doctrine.

       13.     Defendant reserves the right to raise any and all other defenses that may become

evident during discovery and during any other proceeding in this action.

       WHEREFORE, having answered, Defendant Pediatricians of Dallas, P.A. prays that

judgment be entered in its favor and for its costs, including reasonable attorneys’ fees.




                                                 6
    Case 3:20-cv-01980-N Document 6 Filed 08/24/20              Page 7 of 7 PageID 26



                                               Respectfully submitted,


                                               GRAY REED & McGRAW LLP

                                               By: /s/ Jake A. Lewis
                                                   JAKE A. LEWIS
                                                   State Bar No. 24087924
                                                   jlewis@grayreed.com

                                                   1601 Elm Street, Suite 4600
                                                   Dallas, Texas 75201
                                                   Telephone:     214.954.4135
                                                   Facsimile:     214.953.1332

                                                   ATTORNEY FOR DEFENDANT
                                                   PEDIATRICIANS OF DALLAS, P.A.



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 24, 2020, a true and correct copy of the
foregoing document was served upon Plaintiffs’ counsel of record via the Court’s ECF system as
follows:

       Ronald R. Huff
       112 South Crockett Street
       Sherman, TX 75090
       ronhuff@gcecisp.com

                                           /s/ Jake A. Lewis
                                           Jake A. Lewis




                                              7
